Citation Nr: 1008657	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  90-44 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for lumbar spine 
degenerative disc disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to 
September 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
1989 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  The claims file was 
thereafter transferred to the Boise, Idaho, RO.

This claim was denied by the Board in a July 2006 decision, 
which the Veteran then appealed to the Court of Appeals for 
Veterans Claims (Court).  In October 2007, a Joint Motion for 
Remand was filed, which was granted by Order of the Court. 
The Board then remanded the case to the agency of original 
jurisdiction (AOJ) in February 2009, and it now returns to 
the Board for appellate review. 

The Board notes the Veteran requested a Travel Board hearing 
on his Form 9 of October 1990.  He later changed his request 
to a video-conference hearing.  As such, a video-conference 
hearing was scheduled for July 2006.  In June 2006, the 
Veteran indicated he wished to cancel the hearing and he did 
not report for the scheduled hearing.  Therefore, the 
Veteran's request for a video-conference hearing is 
considered withdrawn.  See 38 C.F.R. § 20.702(e), 20.704(e) 
(2009).


FINDING OF FACT

Lumbar spine degenerative disc disease and arthritis were not 
manifested during the Veteran's active duty service, within 
one year of discharge from service, or shown to be causally 
or etiologically related to a disease, incident, or injury in 
service.


CONCLUSION OF LAW

Lumbar spine degenerative disc disease was not incurred in or 
aggravated by the Veteran's active duty military service, nor 
may arthritis be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

The Board observes that this case was remanded by the Board 
in February 2009.  The United States Court of Appeals for 
Veterans Claims (Court) has held "that a remand by this 
Court or the Board confers on the Veteran or other claimant, 
as a matter of law, a right to compliance with the remand 
orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The purpose of the February 2009.remand was to achieve 
further development of the claim, namely to obtain another VA 
opinion with regard to the etiology of the Veteran's claimed 
lumbar spine disorder.  A review of the post remand record 
shows that the VA examination was completed in May 2009 and 
that the examiner reviewed the claims file and responded to 
the Board's specific query, including an explanation for that 
response.  Therefore, the Board determines that the RO/AMC 
substantially complied with the Board's orders in the 
February 2009 remand, and that the Board may now proceed with 
adjudication of the claim.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court held that VCAA notice requirements 
also apply to the evidence considered in determinations of 
the degree of disability and effective date of the disability 
once service connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, as the initial rating decision was 
issued in advance of the passage of VCAA, no communication to 
the Veteran prior to the October 1989 rating decision may be 
deemed to be VCAA compliant.  VCAA letters were sent in March 
2005.  

The Board observes that the March 2005 letter informed the 
Veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such 
evidence for consideration.  Notice as to disability ratings 
and effective dates was first supplied in an attachment to an 
April 2006 supplemental statement of the case.  The Board 
acknowledges that this notice was untimely, but determines 
that no prejudice to the Veteran has resulted.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  As a 
matter of law, providing the Veteran with VCAA-compliant 
notice prior to a readjudication "cures" any timing problem 
resulting from any deficiency in notice content or the lack 
of notice prior to an initial adjudication.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); citing Mayfield, 
444 F.3d 1328, 1328 (Fed. Cir. 2006).  A statement of the 
case (SOC) and supplemental SOC (SSOC) constitute 
"readjudication decisions" that comply with all due process 
requirements if preceded by adequate VCAA notice.  See 
Mayfield, 499 F. 3d.  In the present case, after the VCAA 
notice and notice under Dingess/Hartman were issued, the 
Veteran was provided another SSOC in May 2006 and June 2009.  
Therefore, the Board finds that the Veteran was provided with 
all necessary notice under VCAA prior to the initial 
adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's VA medical records, 
private medical records, disability records from the Social 
Security Administration (SSA), and the reports of January 
2006 and May 2009 VA examinations were reviewed by both the 
AOJ and the Board in connection with adjudication of his 
claim.  Additionally, the Board obtained a specialist opinion 
from the Veterans Health Administration (VHA).  

The Board notes that the Veteran's service treatment records 
are unavailable, having apparently been destroyed in the 1973 
fire at the St. Louis records repository.  The Board 
acknowledges that, in cases where VA is unable to obtain some 
or all of the Veteran's service treatment records, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit of the doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analysis of the Veteran's claim has been undertaken with this 
duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all the evidence that may be 
favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).  A May 2006 memorandum documents that multiple steps 
taken by the RO in attempting to obtain the Veteran's service 
treatment records, which included multiple communications to 
the Veteran for details about his service so that his records 
may be reconstructed.  Information obtained form the Veteran 
has been insufficient to attempt reconstruction of his 
records.  However, a search was conducted of morning reports 
from the Veteran's unit for any references to his claimed 
injury.  Nevertheless, the Board notes that the Veteran's 
report of the 1957 accident in service is herein accepted by 
the Board as credible.  Thus, the Board finds that further 
efforts to identify and locate possible copies of the 
Veteran's service treatment records would only serve to 
unnecessarily delay the Board's decision with no benefit to 
the Veteran.  See Bernard; see also Sabonis v. Brown, 6 Vet. 
App. 426,430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  

Additionally, the Board notes that the Veteran has indicated 
receiving medical treatment for his back in the years 
immediately after his discharge.  However, although the 
record suggests that such records would be unavailable, the 
Board also notes that he did not specifically identify the 
provider or request that VA obtain those records.  As the 
Court stated in Wood v. Derwinski, "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  1 Vet. App. 190, 193, reconsidered, 
1 Vet. App. 406 (1991); see also Wamhoff v. Brown, 8 Vet. 
App. 517 (1996).  Therefore, in the present case, the Board 
determines that VA is not obligated to make further efforts 
to obtain additional post-service treatment records described 
by the veteran.  As such, the Board finds that VA satisfied 
its duty to assist the veteran in attempting to obtain 
available, relevant records.

With regard to the VA examinations and VHA opinion, the Board 
notes that once VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  In this case, the VA examiners reviewed the 
claims file, noted relevant post-service treatment evidence, 
documented the Veteran subjective complaints and medical 
history, and examined the Veteran.  Each examiner then 
responded to the question of a nexus between the currently 
diagnosed disorder and service with an explanation as to the 
conclusion they reached.  Although neither examiner provided 
a valid opinion on the question, the Board has determined 
that the examination reports are not wholly inadequate, which 
is discussed in greater detail below.  In short, the Board 
has found that the January 2006 and May 2009 VA examination 
reports are adequate to the extent they provide clinical 
insight into the Veteran's purported in-service injury and 
noted specific deficiencies in the record that led to their 
inability to form an opinion. 

As for the December 2009 VHA opinion, the Board observes that 
the specialist reviewed the claims file and noted the 
Veteran's self-reported history of the injury, documents in 
post-service records of import and provided an opinion based 
in those facts.  There is nothing to suggest that the 
examiner's opinion is not sufficiently grounded in the facts 
of the case or that he reached an arbitrary conclusion.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion as to the 
issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

III. Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through 
affirmative evidence that shows inception or aggravation 
during service, or that otherwise indicates a direct 
relationship between service and the current disability.  38 
C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.  Under section 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage, 10 Vet. App. at 
495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the secretary shall give the benefit of the doubt 
the to claimant.  38  U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that while serving on active duty in 
Korea, he injured his back while loading 55 gallon fuel drums 
onto a truck and that he has had lumbar spine symptoms since 
that time.  Therefore, he claims entitlement to service 
connection for a low back disorder. 

Initially, the Board notes that the evidence of record 
clearly shows the Veteran has a currently diagnosed lumbar 
spine disorder.  A January 2006 X-ray revealed spondylolysis, 
L4-5, with mild anterior spondylolisthesis and articulating 
facet spondylosis, L2 through S1 bilaterally.  In addition, 
his private physician diagnosed him with degenerative 
arthritis of the spine in April 1988.  Finally, the Board 
notes that SSA records reflect a diagnosis of advanced 
degenerative changes in the Veteran's lumbar spine.  Thus, 
the Veteran has met the criterion of having a current 
disability. 

However, the record does not provide competent and probative 
evidence of relationship between the reported in-service 
injury and the currently diagnosed disability.  First, the 
Board observes that the Veteran's back complaints were not 
clinically documented until October 1976, approximately 19 
years after separation from service.  The lapse in time 
between the reported in-service back injury and the first 
diagnosis of back problems also weighs against the Veteran's 
claim.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the Veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).  Additionally, absent 
documentation of arthritis to a compensable degree within one 
year of discharge, service connection is not warranted on a 
presumptive basis.  

Further, there are conflicting opinions regarding the 
etiology of the Veteran's back disorder.  The Board must 
determine, as a question of fact, both the weight and 
credibility of the evidence.  Equal weight is not accorded to 
each piece of material contained in a record; every item of 
evidence does not have the same probative value.  The Board 
must account for the evidence which it finds to be persuasive 
or unpersuasive, analyze the credibility and probative value 
of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

The Court has found that guiding factors in evaluating the 
probity of a medical opinion are whether the opinion was 
based on sufficient facts or data, whether the opinion was 
the product of reliable principles and methods, and whether 
the medical professional applied the principles and methods 
reliably to the facts of the case.  See Nieves-Rodriguez, 22 
Vet. App. 295, 302 (2008).  An opinion that contains only 
data and conclusions is afforded no weight.  Id.

Of record are an August 1989 letter from Dr. TW, January 2006 
and May 2009 VA examination reports, and a December 2009 
opinion from a specialist at the Veteran's Health 
Administration (VHA).  In the August 1989 letter, Dr. TW, the 
Veteran's private chiropractor, submitted a one sentence 
opinion stating only that it was his professional opinion 
that the Veteran's present spine disorder was first initiated 
when he was in the Army.  However, the Board notes that this 
opinion is based solely on the Veteran's self-reported 
medical history and, although this fact does not alone 
diminish the probative value of the opinion, the Board 
observes that the opinion does not reflect contemplation of 
post-service events that could have affected the Veteran's 
lower back, such as 1975 and 1992 motor vehicle accidents 
(MVA).  Further, Dr. TW provided no rationale for this 
opinion, making the statement no more than conclusory.  
Therefore, the Board affords this opinion no probative 
weight.  See id. 

In contrast, the January 2006 VA examiner stated that 
relating the Veteran's current symptoms and radiological 
findings to his reported in-service injury cannot be resolved 
without resort to speculation.  The Board notes that such a 
statement does not constitute an opinion.  However, a review 
of the rationale for the statement provides sufficient 
information for the Board to assign probative value to the 
opinion.  Specifically, the examiner noted that the Veteran's 
claims file did not contain any records to verify the 
assertion that his back was injured during service; 
nevertheless, he indicated that he believed the Veteran's 
history of the injury was accurate and credible.  However, 
without proof of the claimed injury, the examiner concluded 
that to assess a connection to service for the Veteran's 
lumbar spine degenerative disc disease would require him to 
resort to speculation.  Thus, to the extent the examiner 
determines that the Veteran's description of his purported 
injury while in service was credible and probably as he 
suggested, the January 2006 VA examination report has 
probative value.  At the same time, since the examiner failed 
to provide any opinion that the currently diagnosed disorders 
were related to that injury, the Board assigns no probative 
weight to the report with regard to the question of a nexus 
between the current disorder and service.

Similarly, the May 2009 VA examination report lacks probative 
weight on this question as this examiner also indicated that 
he could not resolve this question without resort to mere 
speculation.  He noted the Veteran's complaints of pain and 
the July 1989 "buddy statement," which recalled the Veteran 
complaining of back pain in service, and the examiner stated 
that he could not dismiss the Veteran's complaints of ongoing 
symptomatology since service.  However, he also observed that 
the service treatment records were unavailable and, thus, 
that clinical documentation of the purported injury was not 
of record.  Therefore, he indicated that it could not be 
ascertained whether the injury was muscular or skeletal in 
origin or whether there was associated vertebral injury.  
Further, the examiner noted the absence of treatment records 
with respect to the lumbar spine between discharge and 1975, 
but remarked that a February 1978 lumbar spine X-ray, greater 
than 20 years post-discharge, was normal.  In light of the 
above, the examiner concluded that, absent clinical evidence 
of the in-service injury and of post-service complaints, to 
relate the current disorder to service would be speculation.  
Thus, the May 2009 VA examiner did not supply an adequate 
opinion with regard to a connection between the Veteran's 
degenerative disc disease of the lumbar spine and his 
military service. 

The only opinion to sufficiently address the question of a 
service connection was the December 2009 VHA opinion.  The 
specialist documented the Veteran's self-reported medical 
history, his discharge to the Reserves due to an unspecified 
physical limitation, and the MVA in 1975 and 1992, although 
he acknowledged that no contemporaneous record of the 
associated injuries were in the file.  (The Board notes that 
treatment records subsequent to 1975 discuss only a neck 
injury with respect to that accident).  Further, the 
specialist noted the normal lumbar spine X-ray in 1978 and 
that degenerative changes were not documented until September 
1998 X-rays.  In light of these facts, he concluded that it 
is more likely that the Veteran's present low back pain is 
due to age-related degenerative changes rather than to an 
injury 52 years ago.  As the specialist contemplated the 
entire record and supplied a rationale based on the evidence 
in the file, to include the Veteran's assertions of low back 
pain since service, the Board affords the opinion great 
probative weight.  

The Board has contemplated the Veteran's statements with 
regard to the etiology and continuity of his pain, as well as 
the supporting July 1989 letter from a fellow service-member 
who served with the Veteran in Korea.  The Veteran and other 
lay persons can attest to factual matters of which they have 
first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  Although the fellow service-member is competent 
to relate what the Veteran told him, but such evidence is not 
competent evidence of either the Veteran's symptoms or the 
circumstances of the injury, as the service-member relates 
that he did not witness the accident.

The Veteran may speak to his symptoms of back pain, but he is 
not competent to attribute the current lumbar spine 
degenerative disc disease to any event or occurrence of 
military service.  As a lay person, he is simply not 
qualified to render a diagnosis or a probative opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, the Veteran is competent to 
say that he has low back pain and even that he has had such 
pain since service.  However, pain alone is not a disability 
and without a diagnosed or identifiable underlying malady or 
condition, cannot be service-connected.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  There must be competent 
evidence of a relationship between the currently diagnosed 
degenerative disc disease of the lumbar spine and the in-
service injury and/or the pain the Veteran relates he has 
experienced since service.  Such evidence is lacking in this 
case.  Therefore, although the record contains lay evidence 
of an in-service event or injury and competent clinical 
evidence of a current disability, the criterion of a nexus 
between those two has not been met.  See Hickson at 253.  
Therefore, service connection for degenerative disc disease 
of the lumbar spine is not warranted.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
competent and probative evidence is against the Veteran's 
claim of entitlement to service connection for lumbar spine 
degenerative disc disease.  As such, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107.


ORDER

Service connection for lumbar spine degenerative disc disease 
is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


